Title: To Thomas Jefferson from James Dickinson, 10 October 1803
From: Dickinson, James
To: Jefferson, Thomas


          
            May it please
              your Excellency,
            Charles Township Chester CountyPennsylvania 10th October 1803
          
          The Session of Louisania to the United States is an Acquisition of such magnitude, that it surpasses the Idea of most Citizens; the wisdom pursued to obtain it astonishes all; and is greatly ascribed to a supreme Power, willing a further Blessing to the american People; and in affording a safe Retreat where Peace and Plenty dwells in a much more happy Clime and Government than is presently found in distressed Europe.
          That this so favourable Blessing may be improved is my earnest wish, & that of many more; and think it can in no way more effectually & expeditiously be done than by sending to explore the Country—
          Louisania if I am not greatly mistaken is bounded on the west with the Pasific Ocean, and if like other american Countries must abound in Rivers flowing from some middle high Ground dividing its eastern & western Waters: now if a Serch was diligently pursued along this middle ground & began at its most southerly boundaries a discovery would be made of the approach of those Rivers, their quantities of Water, Navigableness and distance of Porterage between them.
          It is likely too, several Tribes of Natives would be found in this Rout with whome a Friendship would be established & cultivated by a civil deportment in our Travelers and a few small Presents. I have mentioned to begin on the southermost bounds because probable there are spanish Settlements near those Bounds where possibly Interpreters might more conveniently be got which would much facilitate: moreover Necessaries for our Travelers if they should stand in need.
          But in order for a thoroughdoing Serch, I could wish a small Sea Vessel fitted & sent round the Cape, to fall in with the American Shore on the West Side of Louisania at its most southerly Point; thence to visit every Inlet & River worth the noting northerly as far as Nootka Sound, or the Rivers of the West, at the same time to take their Latitude & Soundings at least as far into the Land as their tidewater reaches, often making little excursions on shore to view the Soil, its aptness to cultivation and suitableness for a Town & Settlement, especially where a fine & capacious harbour is found! Probable by this time our inland Travelers may have hit upon some water determining them to pass down it & meet the others.
          To send such an expedition and make a purchace too of the Natives would be attended with much Expense. This objection is answered by bringing into View the Utility such a Settlement, Town and good Harbour would be to the United States on a future Day. Here will be the Repository, of the Siberian and Northwest american Firs, the rich merchantdize of India; the Fish of the Pasific, the precious Metals & Merchantdize of all the west Side of south America and the Productions of all the newly discovered Islands in that great Sea; and if the eastern & western Rivers should be found to interlock or lay near each other & to afford a pretty easy communication with each other, then it would presently become the deposit of every manufactory & Produce of the United States suitable for the south Sea Trade: and in return transmit the States all those valuable Articles abovesaid; and perhaps on so reasonable terms as to admit their Transportation to Europe across the Atlantic.
          In short such Settlement [woul]d open a Commerce to more than half the richest part of the World, give security to our shiping from tyrany so common in the Atlantic, and soon become a Depository the whole power of Europe could never dislodge.
          Under this view, the Expense of such an undertaking vanishes. Moreover the present peacable Situation of the States, the readiness of the present Government to concur in every thing of Utility to the Happiness of Man, the favourable situation of the fiscal Department, the probability of a satisfactory Discovery, the Prospect of so valuable a Commerce opening a peaceble & secure Trade with all the Inhabitants of the Pasific all conspire to fan a hope that Government will adopt & patronize the investigation of this invaluable Territory.
          I am confident none of these remarks have escaped your Excellencys Notice; yet an earnest desire to have them put in motion under so favourable Auspicies as is the present Government, and a fear the promising Prospect would sink into Oblivion if now neglected, hath although with the greatest reluctance drawn from me these Observations which I pray you to Pardon, and not look upon the request of granting me a Share in the enterprise as arising from any self Intrested view or sinister Motive—But declare from my Heart, they have wholey arisen from a desire soley to apply my Mite to the Benefit of fellow Man; and wish a speculation in Land and monopoly in Trade so detrimental to Individuals be fully Quashed by provision made to that effect.
          Be pleased good Sir to grant me permission to wish you long Life & Happiness and to subscribe myself your sincere Friend & Humble Servant
          
            
              James Dickinson
            
          
        